Exhibit 10.4 July 19, 2010 Frances Allen 234 Northern Blvd. Newbury Port, MA01950 Dear Frances: I am delighted to offer you the opportunity to join Denny’s Corporation as Executive Vice President, Chief Marketing Officer reporting to Debra Smithart-Oglesby.This letter outlines the terms of our offer, contingent upon the outcome of your background / reference verification and pre-employment drug test. In addition, should you accept this offer, you will be required to sign a restrictive covenants agreement (including non-compete provisions), as well as acknowledge the Company’s incentive compensation clawback policy. Please review the offer and confirm your acceptance by signing and returning this letter at your earliest convenience. A copy is enclosed for your records. START DATE Your anticipated start date will be on or before July 21, 2010. BASE SALARY Your biweekly gross base salary will be $15,384.62 ($400,000 annually) and will be paid to you via direct deposit.Your performance will be reviewed as part of Denny’s annual performance review and merit process. SIGN-ON BONUS In addition to your annual base compensation, you will be awarded a one time sign-on bonus in the gross amount of $100,000 which will be paid to you within the first 60 days of your employment. Applicable income and FICA taxes will be withheld. Should you voluntarily leave the Company for any reason or are terminated for cause within twelve (12) months following your start date, you agree to reimburse the Company the full amount of the sign-on bonus.Should you voluntarily leave the Company for any reason or are terminated for cause within the thirteenth (13th) month through the eighteenth (18th) month following your start date, you agree to reimburse the Company fifty percent (50%) of the sign-on bonus. ANNUAL INCENTIVE You will be eligible to participate in the Denny’s annual Corporate Incentive Plan.Your target incentive opportunity is 75% of your base salary. Bonus payouts for the 2010 performance year will be pro-rated based on your date of hire. Goals and associated metrics for the 2010 plan will be mutually determined by you and the CEO, and subject to approval by the Compensation and Incentives Committee of the Denny’s Corporation Board of Directors. Further, you will participate with the CEO and executive team in creating the architecture for the 2011 incentive plans for presentation to the Board. Frances Allen July 19, 2010 Page Two LONG-TERM INCENTIVE AWARDS You will receive an equity award comprised of 100,000 stock options which will be granted on the first trading day of the first quarter after your start date.The exercise price will be the Fair Market Value of the Company stock (closing stock price) on the date of the grant.In addition, you will be eligible to participate in future long-term incentive award programs if you are employed at the time of the grant and have met the performance criteria for participation. Subject to final approval by the Compensation and Incentives Committee of the Denny’s Corporation Board of Directors, as soon as possible following your start date, and consistent with Denny's normal new hire grant policies, you will be granted 200,000 restricted stock units (RSU’s).These RSU’s will vest and convert to shares of Denny’s common stock upon the attainment of the stock price goals shown below: o 50,000 RSU’s will vest to you when the closing price of DENN stockequals $4.00 or higher for 20 consecutive trading days o 50,000 RSU’s will vest to you when the closing price of DENN stockequals $4.50 or higher for 20 consecutive trading days o 50,000 RSU’s will vest to you when the closing price of DENN stockequals $5.00 or higher for 20 consecutive trading days o 50,000 RSU’s will vest to you when the closing price of DENN stockequals $5.50 or higher for 20 consecutive trading days All unvested RSU’s will be forfeited 5 years from your start date, or upon your termination from employment for any reason. The award agreement covering this grant will contain all terms and conditions of the award. BENEFITS You will be eligible to enroll in our group benefits program immediately upon hire.You may enroll for medical, dental, vision, and additional life insurance coverage at any time during your first 30 days of employment.These coverages can be effective retroactive to your date of hire or may be deferred until 30 days after your date of hire.Also, as an executive officer of the Company, you will be reimbursed up to $1,500 each year for an annual physical. As a Denny’s Highly Compensated Employee (HCE), you can make limited contributions to the 401(k) Plan; however, you are not eligible to receive the company match. As another retirement plan option, you will be eligible to participate in the Denny’s, Inc. Deferred Compensation Plan. This Plan provides matching contributions for participants in the Plan. Our Deferred Compensation administrative services provider, The Newport Group, will be sending to you, via your work email, a comprehensive enrollment kit that describes the plan features and provides other information, including the investment options and the election forms necessary to participate.Please note that you have 30 days from the date of the email to enroll.If you do not choose to enroll in the plan at this time, you will have to wait until the annual enrollment period. SEVERANCE You will be covered under the Denny’s Corporation Executive Severance Pay Plan.Generally, for regular severance, the plan provides for a severance payment equal to 100% of your base salary (paid in biweekly installments) and a prorated bonus in the year of termination.For severance benefits in a Change in Control, the plan generally provides for a severance payment equal to 200% of your base salary plus 200% of your target annual bonus.Specific details are explained in the Denny’s Corporation Executive Severance Pay Plan. We agree that any plan amendment reducing the amount that the plan currently provides won't apply to you without your consent. Frances Allen July 19, 2010 Page Three RELOCATION We will assist you in making your relocation to the Greenville/Spartanburg area as seamless as possible. We provide a comprehensive relocation assistance program to include the movement of household goods, home finding/temporary housing allowance, payment of fees associated with the sale and purchase of your home, and a guaranteed home buy-out option should your home not sell within the established timeframe. Our relocation program outlines specific processes and timelines that must be followed; however, all reimbursable relocation expenses must be incurred within twelve (12) months from your start date.A representative from AIReS (A1 Relocation Services) will be available to explain the specific details of our relocation program. As an alternative, and in lieu of the relocation benefits noted above, we will reimburse for normal temporary housing expenses, including rent and utilities, up to a total of $2,500 per month for a twelve (12) month period beginning no later than thirty (30) days from your start date.This reimbursement will be administered in accordance with our standard relocation process.We will also provide movement of household goods to the Greenville/Spartanburg area and a lump sum relocation allowance. Given the immediacy of your start date, we recognize that you may need time to review our relocation benefit options, as well as transition into your new role.As such, we will provide you with up to thirty (30) days of accommodations at the Spartanburg Marriott.Within this timeframe, you will need to notify us of your decision on relocation options and initiate these benefits. Should you voluntarily leave the Company for any reason or are terminated for cause within twelve (12) months following your start date, you agree to reimburse the Company the full amount of the relocation benefits.Should you voluntarily leave the Company for any reason or are terminated for cause within the thirteenth (13th) month through the eighteenth (18th) month following your start date, you agree to reimburse the Company fifty percent (50%) of the relocation benefits. CAR ALLOWANCE You will receive a car allowance of $13,200 annually paid in biweekly installments via direct deposit.Applicable taxes will be withheld. You will, however, be reimbursed for all reasonable and documented business mileage. TELECOM ALLOWANCE You will receive a biweekly telecom allowance of $60 ($1,560 annually) paid via direct deposit.All applicable taxes will be withheld. VACATION You will be eligible for four weeks of vacation annually.Vacation hours accrue each month up to a maximum of 160 hours, at which time no additional hours will accrue. Should you voluntarily leave the Company for any reason or are terminated for cause, you will be paid your balance of accrued but unused vacation hours up to a maximum of 80 hours. REQUIRED PRE-EMPLOYMENT DRUG TEST As stated above, our offer of employment to you is contingent upon the outcome of the required pre-employment drug test. Frances Allen July 19, 2010 Page Four ORIENTATION AND ON-BOARDING Once your start date is confirmed, an orientation session will be scheduled. The U.S. Department of Justice’s Immigration Reform and Control Act requires us to hire only U.S. Citizens or those who are legally authorized to work in the United States.Please bring two forms of identification in order to complete the I-9 Employment Eligibility Verification form. Also, please bring a voided check for direct deposit. To ensure you experience a smooth transition to Denny’s, we will work with you during your first several months to ensure you meet with key stakeholders and team members, as well as to provide you with an overview of our existing marketing and operations programs and processes and involve you in our key strategic initiatives. Frances, we are all very impressed with your background and experience and look forward to having you join the Denny’s team.Should you have any questions about any portion of this offer, please call me directly at 864-597-8879.Welcome to Denny’s! Sincerely, /s/ Jill Van Pelt Jill Van Pelt Vice President, Human Resources I acknowledge that this letter is not an employment contract and should not be construed as such, but is intended to provide a detailed understanding of the compensation package offered to me. /s/ Frances AllenJuly 20, 2010 Frances Allen
